     Case 2:17-cv-01778-JAD-BNW Document 89 Filed 03/02/20 Page 1 of 2



 1   SAO
     STEPHEN H. ROGERS, ESQ.
 2   Nevada Bar No. 5755
     MARISSA R. TEMPLE
 3   Nevada Bar No. 9028
     ROGERS, MASTRANGELO, CARVALHO & MITCHELL
 4   700 S. Third Street
     Las Vegas, Nevada 89101
 5   Phone (702) 383-3400
     Fax (702) 384-1460
 6   Email: Mtemple@rmcmlaw.com
     Attorneys for Defendant
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     DONALD HUMES,                              )                CASE NO. 2:17-cv-01778-JAD-BNW
11                                              )
                    Plaintiff,                  )
12                                              )                STIPULATION AND ORDER
     vs.                                        )
13                                              )
     ACUITY, A MUTUAL INSURANCE                 )
14   COMPANY, a foreign corporation; DOES 1     )
     through 10; and ROE CORPORATIONS 1 through )
15   10, inclusive,                             )
                                                )
16                  Defendants.                 )
     _________________________________________ )
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
19   counsel of record, that the current hearing for Defendant’s Motion to Disqualify Attorney Marjorie
20   Hauf, Esq. scheduled for April 7, 2020 at 9:00 a.m. be continued to April 14, 2020 at 9:00 a.m.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 2:17-cv-01778-JAD-BNW Document 89 Filed 03/02/20 Page 2 of 2



 1         This stipulation is submitted in good faith without the purpose of undue delay.
 2    DATED THIS __ day of March, 2020.               DATED THIS ___ day of March, 2020.
 3    ROGERS, MASTRANGELO, CARVALHO                   GANZ & HAUF
 4    & MITCHELL

 5    /s/ Marissa R. Temple                           /s/ Cara Xidis
 6    STEPHEN H. ROGERS, ESQ.                         MARJORIE HAUF, ESQ.
      Nevada Bar No. 5755                             Nevada Bar No. 8111
 7    MARISSA R. TEMPLE                               CARA XIDIS, ESQ.
      Nevada Bar No. 9028                             Nevada Bar No. 11743
 8    700 S. Third Street                             8950 West Tropicana Ave., Suite 1
      Las Vegas, Nevada 89101                         Las Vegas, Nevada 89147
 9    Attorney for Defendant                          Attorneys for Plaintiff

10          IT IS SO ORDERED
           IT IS SO ORDERED
            DATED: March 03, 2020
11
12
13   DATED this ______ day of ____________, 2020.

14          __________________________________________________
                                ________________________________________
15          BRENDA WEKSLER      United States Magistrate Judge
            UNITED STATES MAGISTRATE JUDGE
16
17   Submitted by:

18   ROGERS, MASTRANGELO, CARVALHO &
     MITCHELL
19
20   /s/ Marissa R. Temple
     STEPHEN H. ROGERS, ESQ.
21   Nevada Bar No. 5755
     MARISSA R. TEMPLE
22   Nevada Bar No. 9028
     700 S. Third Street
23   Las Vegas, Nevada 89101
     Attorney for Defendant
24
25
26
27
28

                                               Page 2 of 2
